Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to applicant’s amendment filed 5 Jan 2021.
Claims 1-14 and 19-24 are presented for examination. Claims 1, 19 and 21 are currently amended. Claims 15-18 were previously cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-12, 14 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,916,133 in view of Anderson et al. (U.S. Patent 8,677,315), hereinafter Anderson. Anderson was cited in IDS filed 29 Jan 2018.
Claimed Invention
U.S. Patent 9,916,133
1. A computer-implemented method for managing a release of a software product, the method comprising:
        obtaining a request for the release, the request comprising workflow action parameter data that defines a release pipeline involving a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that process data indicative of the software product, the workflow action parameter data specifying that the release pipeline includes at least a build step; and
        executing, with one or more processors, a workflow to implement the release pipeline in accordance with the workflow action parameter; 
        wherein executing the workflow comprises providing release management services via a scalable plurality of instances of an orchestrator;
        wherein providing the release management services comprises sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service; and
        wherein a successive instruction in the series of instructions is sent based on whether a gating rule for the release is met.
A computer-implemented method for managing a release of a software product, the method comprising:
        obtaining a request for the release, the request comprising workflow action parameter data to define a release pipeline involving a plurality of software engineering systems, each software engineering system being configured to provide a respective software release service that processes data indicative of the software product; and
        executing, with one or more processors, a workflow to implement the release pipeline in accordance with the workflow action parameter data;
        wherein executing the workflow comprises:
        providing release management services in a parallel processing arrangement via a scalable plurality of instances of an orchestrator implemented in a cloud-based framework; and
        wherein providing the release management services comprises sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service; and
        wherein a successive instruction in the series of instructions is sent based on whether a gating rule for the release is met.
21. A device for managing a release of a software product, the device comprising:
        at least one memory and at least one processor, wherein the at least one memory and the at least one processor are respectively configured to store and execute instructions for causing the device to perform operations, the operations comprising:
                obtaining a request for the release, the request comprising workflow action parameter data that defines a release pipeline involving a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that processes data indicative of the software product, the workflow action parameter data specifying that the release pipeline includes at least a build step; and
                executing a workflow that implements the release pipeline in accordance with the workflow action parameter data, including:
                        providing release management services via a scalable plurality of instances of an orchestrator, including:
                                sending a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service, wherein a successive instruction in the series of instructions is sent based on whether a gating rule for the release is met.
A system for managing a release of a software product, the system comprising:
        a front end server to receive a request for the release, the request comprising workflow action parameter data to define a release pipeline involving a plurality of software engineering systems, each software engineering system being configured to provide a respective software release service that processes data indicative of the software product;
        a scalable plurality of workflow engines in a cloud-based framework to provide release management services in a parallel processing arrangement, each workflow engine being configured to manage communications with the plurality of software engineering systems and to process the workflow action parameter data to provide a workflow to implement the release pipeline in accordance with the workflow action parameter data, and further configured to execute the workflow such that the communications comprise a series of instructions sent to the plurality of software engineering systems; and
        a policy engine configured to direct a respective workflow engine of the scalable plurality of workflow engines to send a successive instruction in the series of instructions based on whether a gating rule of a policy schema for the software product is met.
A computer program product for implementing a method of managing a release of a software product, the computer program product comprising one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computer system, cause the computing system to perform the method, the method comprising:
        receiving a request for the release, the request comprising workflow action parameter data to define a release pipeline involving  a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that processes data indicative of the software product, the workflow action parameter data specifying that the release pipeline includes at least a build step;
 executing a workflow to implement the release pipeline in accordance with the workflow action parameter data and the policy schema;
        wherein executing the workflow comprises providing release management services via a scalable plurality of instances of an orchestrator; and
        wherein providing the release management services comprises:
                sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service;
                 accessing a configuration file that comprises data indicative of a policy schema; and
                applying a gating rule of the policy schema to determine whether a successive instruction in the series of instructions is sent.
A computer program product for implementing a method of managing a release of a software product, the computer program product comprising one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform the method, the method comprising:
        receiving a request for the release, the request comprising workflow action parameter data to define a release pipeline involving a plurality of software engineering systems, each software engineering system being configured to provide a respective software release service that processes data indicative of the software product;
        executing a workflow to implement the release pipeline in accordance with the workflow action parameter data and the policy schema;
wherein executing the workflow comprises providing release management services in a parallel processing arrangement via a scalable plurality of instances of an orchestrator implemented in a cloud-based framework; and
        wherein providing the release management services comprises:
                sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service;
                accessing a configuration file that comprises data indicative of a policy schema; and
                applying a gating rule of the policy schema to determine whether a successive instruction in the series of instructions is sent.


	Patent ‘133 does not specifically teach the workflow action parameter data specifying that the release pipeline includes at least a build step.
However, Anderson teaches the workflow action parameter data specifying that the release pipeline includes at least a build step (Figure 2, #2, #3; 4:37-40, "2. Packages are built into an application. 3. The application is deployed to a CDS stage (e.g., deployment environment), the packages of which form an environment revision.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have build and deploy step as taught by Anderson. Such a modification would allow a mechanism build the system and deploy it to the intended environment as known in the art and taught by Anderson.

Regarding claim 2,
Claimed Invention
U.S. Patent 9,916,133
2. The computer-implemented method of claim 1, further comprising accessing a configuration file that comprises data indicative of the gating rule, the configuration file being discrete from a data package in which the workflow action 
The computer-implemented method of claim 1, further comprising accessing a configuration file that comprises data indicative of the gating rule.


	U.S. Patent 9,916,133 does not disclose the configuration file being discrete from a data package in which the workflow action parameter data is stored.
	However, Anderson teaches the configuration file being discrete from a data package in which the workflow action parameter data is stored (5:38-41, "In one embodiment, the approval workflow contains separate configurable steps. Each step can correspond to a discrete test. "; 6:54-56, "In some embodiments, promotions between stages are handled by automation agents or software modules or processes."), wherein the gating rule is applied in an automated manner (6:54-56; 5:46-49, “In one embodiment, the approval workflow is applied automatically to the environment revision during its deployment to the CDS state or during the deployment of packages in the environment revision.”).
	It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have a configuration file discrete from the workflow action parameter data as taught by Anderson. Such a modification would allow for discrete pieces of information to be organized in their own separate files, such as the discrete tests taught by Anderson. 
	
Regarding claim 3, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches receiving the gating rule via a user interface during execution of the workflow (10:1-4, "Notifications (e.g., emails, text messages, etc.) may be sent 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have a receive the gating rule via the user interface as taught by Anderson. Such a modification would allow a mechanism to receive the gating rule as known in the art and taught by Anderson.

Regarding claim 4, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the gating rule specifies a compliance parameter for approval of a respective set of the workflow (10:9-23, "In some embodiments of the CDS system 100, compliance management can be implemented by the CDS manager 130... In some embodiments, the CDS system 100 can monitor whether a particular software revision has been approved as complying with a compliance policy applicable to the software.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have the gating rule specify a compliance parameter as taught by Anderson. Such a modification would allow a mechanism to receive the compliance parameter in order to determine whether the revision complies with policy as known in the art and taught by Anderson.

Regarding claim 5, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
wherein the gating rule specifies a quality assurance policy (10:9-23; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have the gating rule specify a quality assurance policy as taught by Anderson. Such a modification would allow running of tests to ensure a quality product as known in the art and taught by Anderson.

Regarding claim 6, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the plurality of software engineering systems comprises a source control system configured to provide version control, a build system configured to compile source code data into binary code, and a validation system configured to validate operability of the binary code (Figure 2, #1, #2, #4; 4:35-41, "1. Source code changes are checked in to a package (and/or branch). 2. Packages are built into an application... 4. An Approval Workflow tests the environment revision."; 10:9-23; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to include a source control, build, and validations systems as taught by Anderson. Such a modification would allow editing of 

Regarding claim 7, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein each software engineering system of the plurality of software engineering systems comprises an interface configured to support data exchanges with one or more instances of the plurality of scalable instances of the orchestrator (10:1-4, "Notifications (e.g., emails, text messages, etc.) may be sent to users of the CDS 100 when various events occur. The events can include: a new revision of an environment or application that requires manual approval.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to include an interface for data exchanges as taught by Anderson. Such a modification would allow a mechanism for communication between the instances and the orchestrator as known in the art and taught by Anderson.

Regarding claim 8, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the interface comprises an application programming interface (API) (4:53-57, "The continuous deployment system 100 can receive the source code changes on an interface, such as an application interface (e.g., a web server), and Application Programming Interface (API), a user interface, or other type of interface.").


Regarding claim 9, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the workflow action parameter data specifies that the release pipeline includes a build step and a deployment step (Figure 2, #2, #3; 4:37-40, "2. Packages are built into an application. 3. The application is deployed to a CDS stage (e.g., deployment environment), the packages of which form an environment revision.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have build and deploy step as taught by Anderson. Such a modification would allow a mechanism build the system and deploy it to the intended environment as known in the art and taught by Anderson.

Regarding claim 11, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the gating rule specifies a validation criterion for validation of the software product before releasing a build of the software product to a production environment (Figure 2, #6, #7; 4:45-49, "6. An Approval Workflow can contain separate configurable steps. The final step can be a manual approval button. 7. An approved environment (e.g., the latest) is promoted to the production stage.").


Regarding claim 12, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein the gating rule specifies a code coverage threshold (6:33-36, “In another example, the revisions may be promoted based on the number of tests passed during testing or the performance of the revisions during testing.”; 11:54-56, “Automatic approval may be granted if the one or more software tests are passed.”; see Applicant’s Specification at para. [0044] describing code coverage threshold as the number of tests passed, instead of the more commonly understood “percentage of code executed by a particular test”.)
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to have the gating rule specify code coverage as taught by Anderson. Such a modification would allow a mechanism ensure a minimum set of code has been validated/tested as known in the art and taught by Anderson.

Regarding claim 14, the combination of Patent ‘133 and Anderson teaches claim 1. While, Patent ‘133 does not specifically teach wherein executing the workflow comprises scheduling an event for a time based on a state of the release monitored during workflow  further teaches wherein executing the workflow comprises scheduling an event for a time based on a state of the release monitored during workflow execution (7:47-51, "Time windows can be useful in controlling when promotions take place. For example, promotions to production could be scheduled in time of low usage, such as after midnight, where problems would have limited effects on users.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to further utilize the teachings of Anderson for the same motivation provided in claim 1 above.

Regarding claim 20, this claim recites substantially the same limitations as claim 3 above and is rejected on the same basis.

Regarding claims 22-23, these claims recite substantially the same limitations as claims 2-3 above, respectively, and are rejected on the same basis.

Regarding claim 24, the combination of Patent ‘133 and Anderson teaches claim 21. While, Patent ‘133 does not specifically teach wherein the workflow action parameter data is received via a user interface during execution of the workflow, Anderson further teaches wherein the workflow action parameter data is received via a user interface during execution of the workflow (Figure 3; 8:32-38, “The pipeline model 305 represents the path that source code takes from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”).
.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,916,133 in view of Anderon and Lit et al. (US 2007/0174101), hereinafter Li. Li was cited in IDS filed 29 Jan 2018. 

Regarding claim 10, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach receiving the gating rule via a user interface during execution of the workflow.
However, Anderson teaches wherein obtaining the request comprises receiving the workflow action parameter data via an application programming interface (API) [[of a respective instance of the orchestrator]] (4:53-57, "The continuous deployment system 100 can receive the source code changes on an interface, such as an application interface (e.g., a web server), and Application Programming Interface (API), a user interface, or other type of interface.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify U.S. Patent 9,916,133 to receiving the workflow action parameter via an API as taught by Anderson. Such a modification would allow a known mechanism to receive the workflow action parameter in an reliable manner as known in the art and taught by Anderson.
	The combination of Patent ‘133 and Anderson does not specifically teach a workflow action parameter data of a respective instance of the orchestrator. 
a workflow action parameter data of a respective instance of the orchestrator ([0062]; [0078]; [0138], “A service Reservation and Monitoring Portal (SRMP) provides an interface between a customer 104 and the backend system which is described in more detail below).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Li into the method disclosed by the combination of Patent ‘133 and Anderson for the same motivation provided in claim 1 above. Further, such a modification would allow for standardized communication between the backend server and the user at the front end server.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,916,133 in view of Johnston et al. (U.S. Patent 9,026,577), hereinafter Johnston . Johnston was cited in IDS filed 29 Jan 2018. 

Regarding claim 13, Patent ‘133 teaches claim 1. Patent ‘133 does not specifically teach wherein executing the workflow comprises interpreting workflow code by a workflow interpreter of a respective instance of the orchestrator.
	However, Johnston teaches wherein executing the workflow comprises interpreting workflow code by a workflow interpreter of a respective instance of the orchestrator (2:55-61, "Each workflow definition 153 defines the activities, actions, and/or steps to be carried out for each instance of a workflow agent. In some embodiments, the workflow definition 153 may be expressed using functional logic as may be expressed, for example, in terms of programmed code. In other embodiments, the workflow definition 153 may be expressed using, for example, XML, or other such languages."; 4:34-39, "To this end, the workflow engine 163 becomes a 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Johnston in to the method disclosed by the Patent ‘133 for the same motivation provided in claim 1 above. Further, the combination suggests parsing the workflow XML file (Li [0078]), which Johnston makes more explicit as a workflow definition file that is interpreted to execute the workflow. Interpreting as a form of parsing an XML file is a known method in the art that would produce predictable results.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to an article of manufacture having stored thereon computer-executable instructions. This claim was formerly directed to a computer program product, and since the specification is silent regarding an article of manufacture, an article of manufacture is interpreted to be a computer program product. Therefore, an article of manufacture is interpreted to include signals per se, and transitory medium does not fall within the four statutory categories. The applicant is advised to amend to a “nontransitory computer-readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 19-20, these claims are directed to an article of manufacture. A search of the specification does not reveal an article of manufacture as being disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 19-20, these claims are directed to an article of manufacture. A search of the specification does not disclose an article of manufacture, and therefore, the metes and bounds of the claim cannot be determined. For examination purposes, these claims will be interpreted as directed to a computer program product as disclosed in para. [0084] in the applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Li and Johnston. 

Regarding claim 1, Anderson teaches A computer-implemented method for managing a release of a software product (14:7-11, "Each of the processes, methods, and , the method comprising:
obtaining a request for the release (3:7-13, "The continuous deployment system 100 can include any system capable of receiving source code changes and deploying those changes onto deployment environments. The continuous deployment system 100 can include a CDS interface 115, which can include one or more servers (e.g., a web server) configured to receive and respond to requests from the developer systems 105.)"), the request comprising workflow action parameter data to define a release pipeline (Figure 3; 8:32-38, “The pipeline model 305 represents the path that source code takes from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”) involving a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that processes data indicative of the software product (Figure 1, #100, #127; 4:1-3, "In some embodiments, the continuous deployment system 100 and its components are executed by one or more physical or virtual computing systems."), the workflow action parameter data specifying that the release pipeline includes at least a build step (2:48-52, “The promotion configuration can define requirements or instructions for passing to the next stage (e.g. build to an application, deploy to a first environment, promote from Alpha to Development stage or the like.”; Figure 2, #2, 4:37, "2. Packages are built into an application."; Fig. 6, #610; 10:52-53, “At block 610, the continuous ; and
executing, with one or more processors, a workflow to implement the release pipeline in accordance with the workflow action parameter data (Figure 3; 8:32-38; 8:14-17, "Other embodiments of the continuous deployment system 100 are also possible. For example, which FIG. 2 illustrates a 3 stage pipeline for a particular release, pipelines could have additional or lesser number of CDS stages.");
wherein executing the workflow comprises providing release management services [[via a scalable plurality of instances of an orchestrator]] (8:14-17).
wherein providing the release management services comprises sending, [[by one or more of the instances of the orchestrator]], a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service (4:38-40, "The application is deployed to a CDS stage (e.g., deployment environment), the packages of which form an environment revision."; 4:12-17, "An embodiment of the continuous deployment system 100 can be stored as one or more executable program modules in the memory of the server, and the continuous deployment system 100 can interact with computing nodes (e.g., physical computing systems and/or virtual machine instances over the network 135."); and
wherein a successive instruction in the series of instructions is sent based on whether a gating rule for the release is met (11:22-25, "At block 625, the continuous deployment  system 100 determines whether the one or more software tests have been passed (e.g., functionality tests, bug tests, performance tests, compliance tests, etc.)."; 4:42-44, "5. If the 
While Anderson teaches implementing a software release workflow that is based on successfully completing a series of stages, it does not specifically teach wherein executing the workflow scalable plurality of instances of an orchestrator; and sending, by one or more instances of the orchestrator, a series of instructions. 
However, Li teaches wherein executing the workflow comprises providing release management services via [[a scalable plurality of instances of]] an orchestrator ([0062], "In this way a workflow scheduler is provided in which the schedule or a workflow generated in response to a user generating a request for a particular offering (e.g., service/product offering) suits the user's individual needs (i.e. is locally optimized)."; [0078], “The workflow execution engine according to one embodiment of the invention runs any workflow program written in an appropriate language.”); and
sending, by one or more instances of the orchestrator, a series of instructions ([0062]; [0078]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Li into the method disclosed by Anderson to implement a software release workflow based on modifiable parameters, and execute the workflow to implement the release according to the workflow via an orchestrator and sending a series of instructions. The modification would be obvious because one of ordinary skill in the art would be motivated to construct a dynamic software release workflow so as to suit different deployment needs (Li [0063]). Further, Anderson suggest releasing software via a schedule 
While the combination of Anderson and Li teaches implementing a software release workflow that is based on input data and successfully completing a series of stages via an orchestrator (Li [0078]; i.e. Workflow execution engine), the combination does not specifically teach a scalable plurality of instances of an orchestrator.
However Johnston teaches a scalable plurality of instances of an orchestrator (1:39-42, "Disclosed are various embodiments of a scalable workflow management system based upon a model of workflow execution by stateful, independent workflow agents that are driven by stateless workflow engines."; 3:24-30, "In one embodiment, the workflow engine 163 comprises a class that may be instantiated multiple time. Furthermore, each workflow engine 163 may contain a queue of multiple workflow agents 165 in various states of execution. Thus, there may be many instances of various workflow agents 165 and workflow engines 163 executed by a client 106 at any given time.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the scalable plurality of instances of an orchestrator as taught by Johnston into the method disclosed by the combination of Anderson and Li. Such a modification would be obvious because one of ordinary skill in the art would be motivated to offer the workflow applications that are “scalable” and “offer the type of flexibility needed to handle significant complexity” (Johnston 1:6-10). Further, Anderson suggests utilizing “automation agents” (6:54-56). 

Regarding claim 2, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches accessing a configuration file that comprises data indicative of the gating rule, [[the configuration file being discrete from a data package in which the workflow action parameter data is stored]] (5:38-41, "In one embodiment, the approval workflow contains separate configurable steps. Each step can correspond to a discrete test. The final step (or other steps) can request a manual approval or other manual action."; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision."; 6:58-61, "The user can interface with those agents in order to approve promotions. The user can also configure those agents to setup promotion configurations which define which sources promote to which destinations."), wherein the gating rule is applied in an automated manner (5:46-49; 6:54-56).
	Anderson does not specifically teach the configuration file being discrete from a data package in which the workflow action parameter data is stored.
	However, Li teaches a data package in which the workflow action parameter data is stored ([0078], “In one embodiment of the invention, the workflow is written in XML format that is parsed by a parser to generate a runtime Java model”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Li into the method disclosed by Anderson for the same motivation as in claim 1 above. This combination would result in a configuration file (Anderson 5:38-41; 5:32-36; i.e. test scripts) that is discrete form the stored workflow action parameter data (Li [0078]; i.e. XML file). 

Regarding claim 3, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches receiving the gating rule via a user interface during execution of the workflow (10:1-4, "Notifications (e.g., emails, text messages, etc.) may be sent to users of the CDS 100 when various events occur. The events can include: a new revision of an environment or application that requires manual approval.").

	Regarding claim 4, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein the gating rule specifies a compliance parameter for approval of a respective set of the workflow (10:9-23, "In some embodiments of the CDS system 100, compliance management can be implemented by the CDS manager 130... In some embodiments, the CDS system 100 can monitor whether a particular software revision has been approved as complying with a compliance policy applicable to the software.").

	Regarding claim 5, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein the gating rule specifies a quality assurance policy (10:9-23; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision.").

	Regarding claim 6, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein the plurality of software engineering systems comprises a source control system configured to provide version control, a build system configured to compile source code data into binary code, and a validation system configured to validate operability of the binary code (Figure 2, #1, #2, #4; 4:35-41, "1. Source code changes are checked in to a package (and/or branch). 2. Packages are built into an application... 4. An Approval Workflow tests the environment revision."; 10:9-23; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision.").

	Regarding claim 7, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein each software engineering system of the plurality of software engineering systems comprises an interface configured to support data exchanges with one or more instances of the plurality of scalable instances of the orchestrator (10:1-4, "Notifications (e.g., emails, text messages, etc.) may be sent to users of the CDS 100 when various events occur. The events can include: a new revision of an environment or application that requires manual approval.").

	Regarding claim 8, the combination of Anderson, Li and Johnston teaches claim 7. Anderson further teaches wherein the interface comprises an application programming interface (API) (4:53-57, "The continuous deployment system 100 can receive the source code changes on an interface, such as an application interface (e.g., a web server), and Application Programming Interface (API), a user interface, or other type of interface.").

	Regarding claim 9, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein the workflow action parameter data specifies that the release pipeline includes a build step and a deployment step (Figure 2, #2, #3; 4:37-40, "2. 

	Regarding claim 10, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein obtaining the request comprises receiving the workflow action parameter data via an application programming interface (API) [[of a respective instance of the orchestrator]] (4:53-57, "The continuous deployment system 100 can receive the source code changes on an interface, such as an application interface (e.g., a web server), and Application Programming Interface (API), a user interface, or other type of interface.").
	Anderson does not specifically teach a workflow action parameter data of a respective instance of the orchestrator. 
	However, Li teaches a workflow action parameter data of a respective instance of the orchestrator ([0062]; [0078]; [0138], “A service Reservation and Monitoring Portal (SRMP) provides an interface between a customer 104 and the backend system which is described in more detail below).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Li into the method disclosed by Anderson for the same motivation provided in claim 1 above. Further, such a modification would allow for standardized communication between the backend server and the user at the front end server.

	Regarding claim 11, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein the gating rule specifies a validation criterion for validation of the software product before releasing a build of the software product to a production environment (Figure 2, #6, #7; 4:45-49, "6. An Approval Workflow can contain separate configurable steps. The final step can be a manual approval button. 7. An approved environment (e.g., the latest) is promoted to the production stage.").

	Regarding claim 12, the combination of Anderson, Li and Johnson teaches claim 1. Anderson further teaches wherein the gating rule specifies a code coverage threshold (6:33-36, “In another example, the revisions may be promoted based on the number of tests passed during testing or the performance of the revisions during testing.”; 11:54-56, “Automatic approval may be granted if the one or more software tests are passed.”; see Applicant’s Specification at para. [0044] describing code coverage threshold as the number of tests passed, instead of the more commonly understood “percentage of code executed by a particular test”.)

	Regarding claim 13, the combination of Anderson, Li and Johnston teaches claim 1. While the combination of Anderson and Li teaches the workflow as an XML file that is parsed (Li [0078]), the combination does not specifically teach wherein executing the workflow comprises interpreting workflow code by a workflow interpreter of a respective instance of the orchestrator.
	However, Johnston teaches wherein executing the workflow comprises interpreting workflow code by a workflow interpreter of a respective instance of the orchestrator (2:55-61, "Each workflow definition 153 defines the activities, actions, and/or steps to be carried out for each instance of a workflow agent. In some embodiments, the workflow definition 153 may be expressed using functional logic as may be expressed, for example, in terms of programmed code. In other embodiments, the workflow definition 153 may be expressed using, for example, 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Johnston in to the method disclosed by the combination of Anderson and Li for the same motivation provided in claim 1 above. Further, the combination suggests parsing the workflow XML file (Li [0078]), which Johnston makes more explicit as a workflow definition file that is interpreted to execute the workflow. Interpreting as a form of parsing an XML file is a known method in the art that would produce predictable results.

	Regarding claim 14, the combination of Anderson, Li and Johnston teaches claim 1. Anderson further teaches wherein executing the workflow comprises scheduling an event for a time based on a state of the release monitored during workflow execution (7:47-51, "Time windows can be useful in controlling when promotions take place. For example, promotions to production could be scheduled in time of low usage, such as after midnight, where problems would have limited effects on users.").

	Regarding claim 19, Anderson teaches An article of manufacture for implementing a method of managing a release of a software product, the article of manufacture having stored thereon computer-executable instructions that, when executed by one or more processors of a computer system, cause the computing system to perform the method (14:7-11, "Each of the processes, methods, and algorithms described in the preceding sections may be , the method comprising:
	receiving a request for the release (3:7-13, "The continuous deployment system 100 can include any system capable of receiving source code changes and deploying those changes onto deployment environments. The continuous deployment system 100 can include a CDS interface 115, which can include one or more servers (e.g., a web server) configured to receive and respond to requests from the developer systems 105.)"), the request comprising workflow action parameter data to define a release pipeline (Figure 3; 8:32-38, “The pipeline model 305 represents the path that source code takes from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”) involving  a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that processes data indicative of the software product (Figure 1, #100, #127; 4:1-3, "In some embodiments, the continuous deployment system 100 and its components are executed by one or more physical or virtual computing systems."), the workflow action parameter data specifying that the release pipeline includes at least a build step (2:48-52, “The promotion configuration can define requirements or instructions for passing to the next stage (e.g. build to an application, deploy to a first environment, promote from Alpha to Development stage or the like.”; Figure 2, #2, 4:37, "2. Packages are built into an application."; Fig. 6, #610; 10:52-53, “At block 610, the continuous deployment system 100 automatically builds a software package having the modifications.”);
executing a workflow to implement the release pipeline in accordance with the workflow action parameter data and a policy schema (8:14-17, "Other embodiments of the continuous deployment system 100 are also possible. For example, which FIG. 2 illustrates a 3 stage pipeline for a particular release, pipelines could have additional or lesser number of CDS stages."; 10:9-23, "In some embodiments of the CDS system 100, compliance management can be implemented by the CDS manager 130... In some embodiments, the CDS system 100 can monitor whether a particular software revision has been approved as complying with a compliance policy applicable to the software."; 5:32-36, "The approval workflow can include automated tests for the environment revision. For example, test programs or test scripts can be run against the environment to test the behavior of the environment revision.");
	wherein executing the workflow comprises providing release management services [[via a scalable plurality of instances of an orchestrator]] (8:14-17, "Other embodiments of the continuous deployment system 100 are also possible. For example, which FIG. 2 illustrates a 3 stage pipeline for a particular release, pipelines could have additional or lesser number of CDS stages."); and
	wherein providing the release management services comprises:
sending, [[by one or more of the instances of the orchestrator]], a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service (4:42-44, "5. If the Approval Workflow is successful, the environment revision is marked as 'Approved'. The latest approved environment revision is promoted to the next stage."; 4:38-40, "The application is deployed to a CDS stage (e.g., deployment environment), the packages of which form 
accessing a configuration file that comprises data indicative of the policy schema (5:38-41, "In one embodiment, the approval workflow contains separate configurable steps. Each step can correspond to a discrete test. The final step (or other steps) can request a manual approval or other manual action."; 6:58-61, "The user can interface with those agents in order to approve promotions. The user can also configure those agents to setup promotion configurations which define which sources promote to which destinations."); and
applying a gating rule of the policy schema to determine whether a successive instruction in the series of instructions is sent (11:22-25, "At block 625, the continuous deployment system 100 determines whether the one or more software tests have been passed (e.g., functionality tests, bug tests, performance tests, compliance tests, etc.)."; 4:42-44, "5. If the Approval Workflow is successful, the environment revision is marked as 'Approved'. The latest approved environment revision is promoted to the next stage.").	
While Anderson teaches implementing a software release workflow that is based on successfully completing a series of stages, it does not specifically teach wherein executing the workflow scalable plurality of instances of an orchestrator; and sending, by one or more instances of the orchestrator, a series of instructions. 
wherein executing the workflow comprises providing release management services via [[a scalable plurality of instances of]] an orchestrator ([0062], "In this way a workflow scheduler is provided in which the schedule or a workflow generated in response to a user generating a request for a particular offering (e.g., service/product offering) suits the user's individual needs (i.e. is locally optimized)."; [0078], “The workflow execution engine according to one embodiment of the invention runs any workflow program written in an appropriate language.”); and
sending, by one or more instances of the orchestrator, a series of instructions ([0062]; [0078]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Li into the method disclosed by Anderson to implement a software release workflow based on modifiable parameters, and execute the workflow to implement the release according to the workflow via an orchestrator. The modification would be obvious because one of ordinary skill in the art would be motivated to construct a dynamic software release workflow so as to suit different deployment needs (Li [0063]). Further, Anderson suggest releasing software via a schedule (5:49-54; 8:23-29), and one of ordinary skill in the art would be motivated to utilize the orchestrator taught by Li to implement the scheduled release suggested by Anderson.
While the combination of Anderson and Li teaches implementing a software release workflow that is based on input data and successfully completing a series of stages via an orchestrator (Li [0078]; i.e. Workflow execution engine), the combination does not specifically teach a scalable plurality of instances of an orchestrator.
a scalable plurality of instances of an orchestrator (1:39-42, "Disclosed are various embodiments of a scalable workflow management system based upon a model of workflow execution by stateful, independent workflow agents that are driven by stateless workflow engines."; 3:24-30, "In one embodiment, the workflow engine 163 comprises a class that may be instantiated multiple time. Furthermore, each workflow engine 163 may contain a queue of multiple workflow agents 165 in various states of execution. Thus, there may be many instances of various workflow agents 165 and workflow engines 163 executed by a client 106 at any given time.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the scalable plurality of instances of an orchestrator as taught by Johnston into the method disclosed by the combination of Anderson and Li. Such a modification would be obvious because one of ordinary skill in the art would be motivated to offer the workflow applications that are “scalable” and “offer the type of flexibility needed to handle significant complexity” (Johnston 1:6-10). Further, Anderson suggests utilizing “automation agents” (6:54-56).

	Regarding claim 20, the combination of Anderson, Li and Johnston teaches claim 19. Anderson further teaches wherein the gating rule specifies a validation criterion for validation of the software product (11:22-25, "At block 625, the continuous deployment system 100 determines whether the one or more software tests have been passed (e.g., functionality tests, bug tests, performance tests, compliance tests, etc.)."; 10:23-25, "In some embodiments, the CDS system 100 will not promote the revision to the next stage in the pipeline until a compliance approval is received.").

	Regarding claims 21-23, these claims recite substantially similar limitations as claims 1-3 above and are rejected on the same basis.

	Regarding claim 24, the combination of Anderson, Li and Johnston teaches claim 21. Anderson further teaches wherein the workflow action parameter data is received via a user interface during execution of the workflow (Figure 3; 8:32-38, “The pipeline model 305 represents the path that source code takes from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”).


Response to Arguments
Applicant's arguments filed 5 Jan 2021 have been fully considered but they are not persuasive. 
In the Remarks, applicant argues:
Regarding the 35 USC 101 rejections, the claims are directed to an “article of manufacture” and thus is directed to one of the four categories of statutory subject matter. Specifically, 35 USC 101 states, “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent thereof” (Emphasis added).
Regarding the 35 USC 112 rejections, the “article of manufacture” recited in claims 19 and 20 is fully supported by the specification in the discussion of a computer program product, 
The cited prior art, alone or in combination, does not teach or suggest the limitation “the workflow action parameter data specifying that the release pipeline includes at least a build step” as recited by independent claim 1, with substantially similar limitations in  independent claims 19 and 21. Specifically, the pipeline interface screen 300 of Anderson does not show a build step – instead screen 300 shows deployment.

Examiner’s Response:
Per MPEP 2106.03(I), “A manufacture is ‘a tangible article that is given a new form, quality, property or combination through man-made or artificial means.’ Digitech
The applicant argues that a person ordinary skill in the art would recognize that an article of manufacture would equate to the disclosed computer program product, computer readable storage media, and computer storage media within the specification. However, the applicant does not state which one those three choices (i.e. computer program product, computer readable storage media, and computer storage media) equates to the article of manufacture. In fact, the applicant left out a fourth choice “communication media” (para. [0084], “Such computer readable storage media may include computer storage media as distinguished from communication media.”). The claimed article of manufacture could be any of those four choices or some hypothetical fifth choice. It is not known simply because the applicant does not disclose exactly what an article of manufacture is. Therefore, the applicant’s arguments are not persuasive.
Anderson discloses both a build and a deployment step. The applicant focuses on screen 300 in Figure 3, but ignores the citations in the rejection of Figure 2, step (2), and 4:37. Further, the applicant ignores the disclosure as a whole, including 2:48-52 (“The promotion configurations can define requirements or instructions for passing to the next stage (e.g., build to an application, deploy to a first environment, promote from Alpha to Development stage or the like).”), Figure 6, #610, and 10:52-53 (“At block 610, the continuous deployment system 100 automatically builds a software package having the modifications.”). Per MPEP 2123, patents are relevant as prior art for all they contain, and nonpreferred and alternative embodiments constitute prior art. Therefore, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                                      /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194